[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                                                                FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                        No. 05-14710                       October 10, 2006
                                                                        THOMAS K. KAHN
                                                                               CLERK
                           D. C. Docket No. 04-00009 CR-T-N

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

DAVID DEJUAN WISE,
a.k.a. Julio,

                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Middle District of Alabama


                                    (October 10, 2006)

Before ANDERSON and DUBINA, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

_____________________
*Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
      Appellant David DeJuan Wise (“Wise”) appeals his convictions and

sentences for conspiracy to distribute and possess with the intent to distribute

cocaine hydrochloride, in violation of 21 U.S.C. § 846; possession with the intent

to distribute cocaine hydrochloride, and aiding and abetting, in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2; and possession of cocaine base, in violation

of 21 U.S.C. § 844(a).

      Wise presents the following issues for appellate review: (1) whether the

evidence presented at trial was sufficient to sustain Wise’s convictions on Counts

1, 2 and 3 of the superseding indictment; (2) whether the district court ruled

correctly when it excluded evidence concerning a letter written by Joanna Hooks;

(3) whether the district court abused its discretion when it excluded Wise’s

defense of diminished capacity; and (4) whether the district court erred when it

denied Wise’s request for a special verdict form as to drug quantity.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that there is no merit to any of the arguments Wise

presents in this appeal. Accordingly, we affirm his convictions and sentences.

      AFFIRMED.




                                          2